 434-DECISIONSOF -NATIONALLABOR RELATIONS BOARDQueensboro Steel Corporation and George and Seymour Alper,d/b/a Southern Iron & Metal CompanyandUnited Steelwork-ers of America,AFL-CIO,Petitioner.Case No. 11-RC-7933.February 15,1956SUPPLEMENTAL DECISION, AMENDMENT, ANDDIRECTIONPursuant to a Decision and Direction of Election issued by theBoard in the above-entitled proceeding on March 23, 1955,' anelection by secret ballot was conducted on April 4, 1955, under thedirection and supervision of the Regional Director for the EleventhRegion, among the employees of the Employer in the unit found ap-propriate in the decision.At the conclusion of the election, the partieswere given a tally of ballots which showed that of approximately 60eligible voters, 22 voted for the Petitioner, 18 voted against the Pe-titioner, and 19 were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, investigated them and on June 7, 1955, issuedand duly served upon the parties a report on challenges, in which herecommended that the challenges to five ballots be overruled and- theothers be sustained.Thereafter, the Employer filed exceptions to theRegional Director's recommendation for sustaining the challenges to12 ballots 2On July 15, 1955, the Board issued an order directing a hearing toresolve the issues raised by the challenges to the ballots of these 12 em-ployees.A hearing was held before Harold X. Summers, hearing of-ficer, on August 9 and 10 and September 28, 1955, at which the Em-ployer and Petitioner appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.On Decem-' ber 9, 1955, the hearing officer issued and served upon the parties hisreport recommending that the challenges to the 12 ballots be sustained.Thereafter, the Employer filed exceptions to the hearing officer's re-port.The Board has reviewed the hearing officer's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings arehereby affirmed.The Board has considered the hearing of-ficer's report, the Employer's exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-1Not reported in punted volumes of Board Decisions and Orders.2 The Employer -did not except to theRegionalDirector's recommendation for overrul-ing the challenges to five ballots and foi sustaining the challenges to the ballots of Her-bert Davis and D J McBride.In the absence of exceptions,we adopt these recommenda7tions.115 NLRB No. 71. SOUTHERN IRON & METAL COMPANY435tions of the hearing officer and amends the unit finding for the rea-sons given below.The Decision and Direction of Election issued on March 23, 1955,found that Queensboro Steel Corporation, referred to herein asQueensboro, and Southern Iron & Metal Company, referred to hereinas Southern, constituted a single employer; that Queensboro soldsheet, bar, and structural steel, and fabricated steel products, and thatSouthern bought and sold scrap metal. It described the appropriateunit at the Employer's plant at Wilmington, North Carolina, as con-sisting of production and maintenance employees with the usual ex-clusions.On February 15, 1955, the date of the original hearing, Queensborohad in its employ approximately 23 shop people, consisting of burners,welders, laborers, truckdrivers, and 2 carpenters who had been hiredabout 3 weeks previously.No mention was made at that hearing thatQueensboro had undertaken installation and erection of its steel prod-ucts on construction projects, that it then had 2 carpenters in its em=ploy, or that it contemplated expanding its construction business andwould; therefore, require additional employees to work primarily out-side the shop 3 Between the date of the original hearing and the dateof the election, April 4, 1955, Queensboro began work, as a general con-struction contractor, in erecting two private dwellings for its princi-pal officers,George and Seymour Alper, who are also partners inSouthern.By the date of the election, Queensboro had hired 10 addi-tional carpenters and helpers, all of whom, with the 2 hired in Janu-ary, were working on the Alper homes. It, is the ballots of these 12carpenters which were challenged.The hearing officer found that the carpenters worked on the Alperhomes or on other outside construction projects from the middle ofFebruary for as long as these projects lasted. By the tinge the hearingon the challenged ballots was concluded, September 28, 1955, most ofthe carpenters had quit or had been laid off because of lack of furtherconstruction work:During this period of approximately 7 months,from February through September, 3 carpenters each worked for 2 or3 days on maintenance or construction work at the shop; the remainderof their time was spent on outside construction.By the end of Sep-tember, only one carpenter's helper was working full time at the shop,and he was primarily engaged in moving steel preparatory to buildingnew racks.While the carpenters were engaged in outside work they were super-vised by their own foreman, and observed a different schedule of hoursQueensboro had previously erected orassembledon the site the steel structural partswhich it sold.But this construction work was performed by permanent shop employeestemporarily assigned to such work 436DECISIONS OF NATIONAL LABOR RELATIONS- BOARDfrom that of the shop employees.At all times, the journeymen car-penters were paid substantially more than any nonsupervisory em-ployee at the shop.The hearing officer concluded that the Board had not had an oppor-tunity to consider the status of the carpenters when it defined the ap-propriate unit as comprising all production and maintenance em-ployees at the Employer's plant.He therefore found that none of the12 carpenters whose votes had been challenged were eligible to voteunder the Board's Decision and Direction of Election. The Employerhas excepted to these conclusions, asserting that the carpenters were,in fact, production employees who were engaged in the constructionpart of the Employer's business, and were thereby automatically in-cluded in the unit.We agree with the hearing officer that our unit description wasdrawn in ignorance of the fact that there existed a substantial groupof employees who did not work in the shop.There is no doubt that ifthe Employer's expansion of its construction business had been madeknown at the time of the original hearing, we would have specificallydealt with the status of the outside employees.The differences inworking conditions, supervision, and rates of pay, between the shopand the outside or construction employees, lead us to conclude that theinterests of the latter employees are sufficiently different from thoseof the shop employees to warrant the specific exclusion of the construc-tion employees from the unit requested by the Petitioner.'We shall, therefore, amend the unit description in the Decision andDirection of Election previously issued herein.We now find that allproduction and maintenance employees at the Employer's Wilmington,North Carolina, plant, including truckdrivers and crane operators,but excluding outside construction employees, office clerical employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.In accordance with the above unit finding and with the recommen-dation of the hearing officer, we find that M. J. Bonner, James B. Bur-ton, Robert Shackleford, William H. Kay, George Deal, Kenneth Tay-lor, Charles H. Fields, Steadman Futrell, Robert J. Herring, Claude B.Tucker, Foster J. Brown, and Grady Roberts were ineligible to vote inthe election.We hereby sustain the challenges to their ballots.We alsosustain the challenges to the ballots of Herbert Davis and D. J. Mc-Bride in the absence of exceptions to the recommendation of the Re-gional Director to that effect.In accordance with the recommendations of the Regional Directorand in the absence of exceptions thereto, we hereby overrule the chal-4Marble Contractors' Association of Allegheny County,99 NLRB 217,and the casescited in footnote 6 thereof. -PASCO PACKING COMPANY437lenges to the ballots of James Keaton, Louis McLean, Orman Hender-son, Thomas Dyson, and Edward Long, and shall direct that theseballots be opened and counted.[The Board directed that the Regional Director for the EleventhRegion shall, within ten (10) days from the date of this Direction,open and count these ballots and serve upon the parties a revisedtally of ballots.]Pasco Packing CompanyandTeamsters,Chauffeurs and HelpersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO.'Case No. 10-CA-?&925. February 17, 1956DECISION AND ORDEROn June 14, 1955, Trial Examiner Sidney Lindner issued his Inter=mediate Report in the above-entitled proceeding, finding that-theRespondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,Respondent filed exceptions to theIntermediate Report and a supporting brief thereto.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the additions noted below.Service of Process on RespondentThe Trial Examiner based his finding that service of process on Re-spondent was effectuated on the "reasonable [assumption] that allCongress contemplated when authorizing the effectuation of serviceof process by registered mail was that the Post Office Department ten-der the registered process to the addressee."We agree.ManifestlyifRespondent, by its wilful refusal to accept registered mail, clearlylabeled as originating in the Board's Regional Office, can thwart serv-ice of process, and require the Regional Director to effectuate serviceof process by one of the more cumbersome alternative methods listedin Section 11 (4) of the Act, then the provision authorizing service ofprocess by registered mail, becomes a dead letter with respect to this3The AFL and CIO having merged subsequent to the hearingin this proceeding, we areamending the identification of the affiliation of the Union accordingly.115 NLRB No. 74.